,'::       .
       '       ,...,
           AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Pett)i Case (Modified)                                                                  Page 1 of!   Lt
                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRJCT OF CALIFORNIA

                                 United States of America                                JUDGMENT IN A CRIMINAL CASE
                                            v.                                           (For Offenses Committed On or After November I, 1987)


                                     Rodrigo Pahua-Garcia                                Case Number: 3f0r"S91-'-mmt-i-'22-tl55:21:-1-------~

                                                                                         Bridget Kenned
                                                                                                                             F fl·~~J. .. ED'·
                                                                                                                                 ut~...,
                                                                                                                                           ~ ·t
                                                                                                                                           !\;"r.
                                                                                                                                           ~

                                                                                         Defendant's Attorney
                                                                                                                             APR 1 5 2019
           REGISTRATION NO. 84504298
                                                                                                                      C!::ER:~. U.S. PlSTE!CT COURT
           THE DEFENDANT:                                                                                       /sou' HE;(;·; o:sm:c.T ar CAU' ORNIA
            CZ! pleaded guilty to count(s) 1 of Complaint                                                        BY     ---·---·-----·                le~
               D was found guilty to count(s)                                                                      1•• /
                 after a plea of not guilty.                                                                          I
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                    Nature of Offense                                                            Count Number(s)
           8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                  l

               D The defendant has been found not guilty on count( s)
                                                                                     -------------------
               0 Count(s)                                                                 dismissed on the motion ofthe United States.

                                                        IMPRISONMENT
                  The. defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                           jg TIME SERVED                            D                                        days

               CZ!     Assessment: $10 WAIVED CZ! Fine: WAIVED
               CZ!     Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the     defendant's possession at the time of arrest upon their deportation or removal.
               D       Court recommends defendant be deported/removed with relative,                          charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Monda~ril      15, 2019
                                                                                      Date of Imposition of Sentence


           Received . .       ,.~~
                               ,./
                            DUSM /
                                     )

                                                                                      llidT&i::::WcK
                                                                                      UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                        3:19-mj-21521
